CORSON, J.
(dissenting). In the statement of facts in the former opinion, a (slight error occurs in as-suming that the indebtedness specied in the mortgage was evidenced .by one note, instead .of six notes, as -appears from the record in the case. • The error, however, in the statement, does not in any manner affect the decision -of the case. The fact that six notes were secured by the mortgage, instead of one, in n-o manner affects the question to be decided tor the decision of this court in the case. Upon a careful review of the authorities, and arguments of counsel on the rehearing, I see no,reason for ch-an-ging.my opinion.or views expressed therein, and think the judgment -and order of the circuit court should he affirmed.
HANEY, P. J., concurs in dissent.